Gantt, J.
I dissent on all the grounds taken to support the action of the plaintiff; there is no infringement of any right granted. The application of common law principles, in relation to prescription, to a ease of express grant, is inadmissible; and I think the damages given excessive, and unwarrantable, from the facts given in evidence.

 9 Stat. 459, § 30.


 1 Brev. 55; 2 Bay. 454. See 2 Bail. 25.


 1 Jac. L. D. 424. 4 Inst. 88. Perrin v. Sikes, 1 Day’s Rep. De Lolme on the Const. 133-49. 1 Fonb. 17. 2 Sull Lect. 171-4, Admor Byrne v. Admor Stewart, 3 Eq. Rep. 475. Livingston v. Van Ingen, 9 John. Rep. 563-4-72-3. Cas. and Opin. 407-9-15. 1 Wood, Vin. Lect. 197. 2 Amer. Law Jour. 263, 270-271. R.